Third District Court of Appeal
                                State of Florida

                            Opinion filed May 23, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D18-555
                          Lower Tribunal No. 17-18797
                              ________________


                              Marv A. Hubbard,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

      Marv A. Hubbard, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, SALTER, and FERNANDEZ, JJ.

      PER CURIAM.

      Defendant filed this appeal of the trial court’s denial of his petition for writ

of Habeas Corpus. As the trial court correctly noted, the petition is actually a
motion to vacate judgment, which was denied by the trial court. We treat the

petition the same and affirm the trial court’s denial.

      Affirmed.




                                           2